DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/17/2021, in which claims 1, 7-8, 10, 13, 18-19 were amended, claims 6 and 9 were cancelled, claims 21-22 were added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US Pub. 20120196432) in view of Cheng et al. (US Pub.20140154846), Bae et al. (US Pat. 7956386) and Pethe et al. (US Pub. 20140077305).
Regarding claims 1, 3, 21, Yan discloses in Fig. 8-9 a device, comprising: 
a first conductive feature [40] disposed over a substrate [paragraph [0026]]; 
a second conductive feature [S/D] disposed in the substrate [paragraph [0021]]; 

a plurality of second metal plugs [70] disposed over the first conductive feature [40] and over the first metal plug [50][paragraph [0035]];
a first dielectric layer [30] disposed over the substrate between the first conductive feature [40] and the first metal plug [50][paragraph [0022]]; and 
a second dielectric layer [60] disposed over the first dielectric layer [30][paragraph [0032]].
Yan fails to disclose
a first hard mask disposed over the first conductive feature;
a second hard mask disposed over the first metal plug; and 
wherein the second metal plugs vertically extend through the first hard mask and the second hard mask;
wherein the first hard mask surrounds opposite sides of a lower portion of one of the second metal plugs in a cross-sectional side view;
the second dielectric layer disposed over the first dielectric layer, over the first hard mask, and over the second hard mask; and
wherein the first hard mask and the second hard mask include different types of dielectric materials;
wherein the second hard mask surrounds opposite sides of a lower portion of another one of the second metal plugs in the cross-sectional view.
Cheng et al. discloses in Fig. 15, paragraph [0046] and [0048]
a first hard mask [510] disposed over the first conductive feature [300];

wherein the first hard mask [510] surrounds opposite sides of a lower portion of one of the second metal plugs [360] in a cross-sectional side view;
the second dielectric layer [310] disposed over the first dielectric layer [200], over the first hard mask [510].
Bae et al. discloses in Fig. 2, Fig. 6, columns 5-6
a second hard mask [108a] disposed over the first metal plug [106]; and 
wherein the second metal plugs [114] vertically extend through the second hard mask [108a];
the second dielectric layer [110] disposed over the first dielectric layer [102], and over the second hard mask [108a];
wherein the second hard mask [108a] surrounds opposite sides of a lower portion of another one of the second metal plugs [114] in the cross-sectional view.
Pethe et al. discloses in Fig. 3B, Fig. 3F, paragraph [0050]-[0058]
a first hard mask [322] disposed over the first conductive feature [308];
a second hard mask [324] disposed over the first metal plug [311A]; and 
wherein the second metal plugs [341A and 342A] vertically extend through the first hard mask [322] and the second hard mask [324];
the second dielectric layer [330] disposed over the first dielectric layer [323], over the first hard mask [322], and over the second hard mask [324];
wherein the first hard mask [322] and the second hard mask [324] include different types of dielectric materials.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).    

Regarding claim 2, Yan discloses in Fig. 9


Regarding claim 4, Yan discloses in Fig. 9
a spacer [3] disposed on a sidewall of the first conductive feature [40].
Cheng et al. also discloses in Fig. 15
a spacer [185 and vertical portions of 190] disposed on a sidewall of the first conductive feature [300].

Regarding claim 5, Cheng et al. discloses in Fig. 15
wherein the first hard mask [510] is in direct physical contact with the spacer [185 and vertical portions of 190].
Pethe also discloses in Fig. 3F
wherein the first hard mask [322] is in direct physical contact with the spacer [320].

Regarding claim 7, Pethe discloses in paragraph [0062] wherein the first dielectric layer [320], the first hard mask [322], and the second hard mask [324] include different types of dielectric materials.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Pethe into the method of Yan to include wherein the first dielectric layer, the first hard mask, and the second hard mask include different types of dielectric materials. The ordinary artisan 

Regarding claim 8, Bae et al. discloses in Fig. 4, Fig. 6 
wherein the first dielectric layer [102], and the second hard mask [108] have substantially co-planar upper surfaces.
Cheng et al. discloses in Fig. 15 
wherein the first dielectric layer [200], the first hard mask [510], have substantially co-planar upper surfaces.
Pethe discloses in Fig. 3B 
wherein the first dielectric layer [320], the first hard mask [322], and the second hard mask [324] have substantially co-planar upper surfaces.
	Consequently, the combination of Bae et al., Cheng et al. and Pethe discloses limitations of claim 8.

Regarding claim 10, Yan discloses in Fig. 9
 wherein the second metal plugs [70] vertically extend through the second dielectric layer [60] and are separated from one another by the second dielectric layer [60].

Regarding claim 11, Yan discloses in Fig. 9 

a fourth conductive feature [S/D of NMOS] disposed in the substrate; 
a third metal plug [50] disposed over the fourth conductive feature [S/D of NMOS].
Pethe et al. discloses in Fig. 3B
a third conductive feature disposed over the substrate; 
a third hard mask disposed over the third conductive feature; 
a fourth conductive feature disposed in the substrate; 
a third metal plug disposed over the fourth conductive feature;
a fourth hard mask disposed over the third metal plug.
Consequently, the combination of Pethe, Yan suggests limitations of claim 11.

Regarding claim 12, Pethe discloses in Fig. 3B, paragraph [0055]-[0057]
wherein: the first hard mask and the third hard mask have a same material composition; 
the second hard mask and the fourth hard mask have a same material composition; and 
the third hard mask and the fourth hard mask have different material compositions.
	Consequently, the combination of Pethe and Yan discloses every limitation of claim 12.
 
Regarding claim 13, Yan discloses in Fig. 9 a device, comprising: 

a source/drain [S/D] located in the substrate [paragraph [0021]]; 
a first metal plug [50] located over the source/drain [S/D][paragraph [0031]];
a first dielectric layer [30] located over the substrate and separating the first metal plug [50] and the gate [40][paragraph [0022]]; 
a second dielectric layer [60]  located over the first dielectric layer [30][paragraph [0032]].
a second metal plug [70] located over the gate [40], wherein the second dielectric layer [60] is in contact with an upper portion of the second metal plug [70][paragraph [0035]];
a third metal plug [70] located over the first metal plug [50], wherein the second dielectric layer [60] is in contact with an upper portion of the third metal plug [70][paragraph [0035]];
Yan fails to disclose
a first hard mask located over the gate; 
a second hard mask located over the first metal plug; 
wherein the first hard mask is in contact with opposite side surfaces of a lower portion of the second metal plug in a cross-sectional side view, and 
wherein the second hard mask is in contact with a lower portion of the third metal plug. 
Cheng et al. discloses in Fig. 15, paragraph [0046] and [0048]
a first hard mask [510] located over the gate [300];

Bae et al. discloses in Fig. 2, Fig. 6, columns 5-6
a second hard mask [108a] disposed over the first metal plug [106]; and 
wherein the second hard mask [108a] is in contact with a lower portion of the third metal plug [114]. 
Pethe et al. discloses in Fig. 3B, Fig. 3F, paragraph [0050]-[0058]
a first hard mask [322] disposed over the first conductive feature [308];
a second hard mask [324] disposed over the first metal plug [311A]; and 
wherein the first hard mask [322] is in contact with a lower portion of the second metal plug [342A] in a cross-sectional side view, and 
wherein the second hard mask [324] is in contact with a lower portion of the third metal plug [341A].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Cheng et al., Bae et al. and Pethe et al. into the method of Yan to include a first hard mask located over the gate; a second hard mask located over the first metal plug; wherein the first hard mask is in contact with opposite side surfaces of a lower portion of the second metal plug in a cross-sectional side view, and wherein the second hard mask is in contact with a lower portion of the third metal plug. The ordinary artisan would have been motivated to modify Yan in the above manner for the purpose of preventing chemicals from permeating into the first contact plug during subsequent processes, improving a contact between the first contact plug and the second contact plug so that a contact failure KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).    

Regarding claim 14, Yan et al. discloses in Fig. 9 
gate spacers [3] located between the gate [40] and the first dielectric layer [30], wherein the gate is located between the gate spacer and the second metal plug.
Cheng et al. and Pethe et al. suggests the first hard mask is located on the gate and between gate spacers.
Pethe et al. further discloses in Fig. 3B 
gate spacers [320] located between the gate [308C] and the first dielectric layer [323], wherein the first hard mask [322] is located between the gate spacer [320] and the second metal plug [342A].
Consequently, the combination of Pethe, Cheng et al. and Yan et al. discloses limitation of claim 14. 

Regarding claim 15, Pethe discloses in Fig. 3B and Fig. 3F 
wherein the first dielectric layer [323], the first hard mask [322], the second hard mask [324], and the gate spacers [320] have substantially co-planar upper surfaces.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 16, Pethe discloses in Fig. 3B, paragraph [0055]-[0057]
wherein: the first hard mask [322] and the first dielectric layer [320] have different material compositions; and 
the first hard mask [322] and the second dielectric layer [330] have different material compositions.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Pethe into the method of Yan to include wherein: the first hard mask and the first dielectric layer have different material compositions; and the first hard mask and the second dielectric layer have different material compositions. The ordinary artisan would have been motivated to modify Yan in the above manner for the purpose of achieving etch selectivity to 

Regarding claim 17, Yan discloses in Fig. 9 and paragraph [0026] 
wherein the gate [40] includes a metal-containing gate electrode.

Regarding claim 18, Yan discloses in Fig. 9 
wherein the gate [40] is a first gate, and the source/drain [S/D of PMOS] is a second first source drain, and 
wherein the device further includes: 
a second gate [50] located over the substrate; 
a second source/drain [S/D of NMOS] located in the substrate; 
a fourth metal plug [50] located over the second source/drain [S/D of NMOS];
metal plugs located on the second gate [50] and the second source/drain [S/D of NMOS].
Pethe discloses in Fig. 3B and Fig.3F 
wherein the gate [308C] is a first gate, and the source/drain [diffusion region under 311A] is a first source drain, and 
wherein the device further includes: 
a second gate [308A] located over the substrate; 
a second source/drain [diffusion region under 311B] located in the substrate; 
a fourth metal plug [311B] located over the second source/drain [diffusion region under 311B]; 

a fourth hard mask [324] located over the fourth metal plug [311B]; 
wherein the third hard mask [322] and the fourth hard mask [324] are free of having metal plugs extending vertically therethrough.
Consequently, the combination of Pethe and Yan discloses limitation of claim 18.

Regarding claim 22, Yan discloses in Fig. 9 
wherein the plurality of the second metal plugs [70] are kept electrically separate from one another.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US Pub. 20170229342) in view of Moore et al. (US Pub. 20060022352), Cheng et al. (US Pub.20140154846), and Pethe et al. (US Pub. 20140077305).
Regarding claim 19, Glass et al. discloses in Fig. 2F a device, comprising: 
a first gate [204] and a second gate [204] each formed over a substrate; 
a plurality of first hard masks formed over the first gate and the second gate; 
a first source/drain [p/n type S/D] and a second source/drain [p/n type S/D] each located in the substrate; 
a plurality of first metal plugs [250 and 252] formed over the first source/drain and the second source/drain.
 Glass et al. fails to disclose
a plurality of second hard masks formed over the first metal plugs; and 

Cheng et al. discloses in Fig. 15
a plurality of second metal plugs [360], wherein a first one of the second metal plugs is aligned with the first gate [300] and extends vertically through one of the first hard masks [510] that is formed over the first gate [300], wherein the one of the first hard masks [510] surrounds opposite side surfaces of a bottom portion of the first one of the second metal plugs [360] in a cross-sectional side view, wherein a second one of the second metal plugs [360] is aligned with the first source/drain [140, 150].
Moore et al. discloses in Fig. 1
a plurality of second conductive plugs, wherein a first one of the second conductive plugs [60] is aligned with the first gate and extends vertically through one of the first hard masks that is formed over the first gate, wherein the one of the first hard masks surrounds opposite side surfaces of a bottom portion of the first one of the second metal plugs [60] in a cross-sectional side view and wherein a second one of the second conductive plugs [49] is aligned with the first source/drain and formed over one 

    PNG
    media_image1.png
    375
    690
    media_image1.png
    Greyscale

Pethe et al. discloses in Fig. 3B, Fig. 3F, paragraph [0050]-[0058]
a plurality of second hard masks [324] formed over the first metal plugs [311A and 311B]; and 
a plurality of second metal plugs [341A and 342A], wherein a first one of the second metal plugs [342A] is aligned with the first gate [308C] and extends vertically through one of the first hard masks [322] that is formed over the first gate [308C], and wherein a second one of the second metal plugs [341A] is aligned with the first source/drain and extends vertically through another one of the second hard masks [324] that is formed over one of the first metal plugs [311A] that is formed over the first source/drain, and wherein none of the second metal plugs [341A and 342A] is formed over the second gate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Cheng et al., Moore KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).    
	
Regarding claim 20, Glass et al. discloses
gate spacers formed on side surfaces of the first gate and the second gate; 
a first dielectric layer [230] formed over the substrate, wherein the first dielectric layer [230] separates the first metal plugs [250 and 252] from the gate spacers.

gate spacers [185 and vertical portions of 190] formed on side surfaces of the first gate [300]; 
a first dielectric layer [200] formed over the substrate, wherein the first dielectric layer [200] separates the first metal plugs [330] from the gate spacers [185 and vertical portions of 190]; and 
a second dielectric layer [310] formed over the first dielectric layer [200], wherein the second dielectric layer [310] separates the second metal plugs [360] from each other.
Moore discloses in Fig. 1
a second dielectric layer [34] formed over the first dielectric layer [32], wherein the second dielectric layer [34] separates the second conductive plugs [60 and 49] from each other.
Pethe discloses in Fig. 3F
a second dielectric layer [bottom of bilayer 330] formed over the first dielectric layer [323], wherein the second dielectric layer [bottom of bilayer 330] separates the second metal plugs [341A and 342A] from each other.
Consequently, the combination of Glass et al., Cheng et al. and Pethe and Moore discloses limitations of claim 20
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Cheng et al., Pethe and Moore into the method of Glass et al. to include a second dielectric layer formed over the first dielectric layer, wherein the second dielectric layer separates the second KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-5,7-8,10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822